Title: To Thomas Jefferson from the District of Columbia Commissioners, 1 June 1801
From: District of Columbia Commissioners
To: Jefferson, Thomas


               
                  Sir,
                  Commissioners Office 1st. June 1801.
               
               By a Regulation of the Commissioners of this City, approved by the President July 15th. 1794, Areas were permitted in front of dwelling Houses to the extent of five feet in breadth, but from experience these have been found too confined, and this has been frequently represented to us as a Subject worthy of consideration—We are convinced they are too confined, and think it our duty to submit to your decision the propriety of extending the permission to seven feet, which is deemed a sufficient extent for an Area in any situation. We are, with sentiments of the greatest respect, Sir,
               Your mo: Obt Servts
               
                  
                     William Thornton
                  
                  
                     Alexr White
                  
                  
                     Tristram Dalton
                  
               
            